DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive in regard to the cited prior art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant has argued that there would be no rationale as to why one having ordinary skill in the art would modify Pinsky with the teaching of Analoui as Applicant asserts that Pinsky is only concerned with focusing on periapical surgery and not the root canal system and further argued that Pinsky is focused on apices not orifices, however applicant has not provided any clear evidence that the periapical access of the root canal is neither an orifice nor part of the root canal system, which indeed it is both. As such any surgery planning for treatment on or near the apical foremen for such types of periapical surgery is concerned with the actual anatomy of the “adjacent anatomical structures” (Pinsky page 148 line 4-5) and must be taken into account. This planning accuracy of the anatomy rationale supports the teaching of Analoui for combination with Pinsky. 
As the planning of such surgeries is done to minimize unintended damage to any such adjacent anatomy the motivation cite in the office action of  visualizing such planning of the root canal system as 
Applicant has argued that one having ordinary skill in the art would not have seen a benefit in visualizing parts of a root canal that do not aid in accurately localizing the apex, however Analoui would have been obviously beneficial as visualizing the entire system would allow for visualizing any apex that was resorbing and would have provided greater clarity for planning of a dental surgery as cited in the office action.
Applicant has further argued that Pinsky and Analoui are not directed to solving the same problem  and use techniques which would not have been reasonable to combine because Pinsky use CBCT to generate a three dimensional images while Analoui discloses generating three dimensional images by combining “planar x-ray images”, however this is not persuasive as CBCT forms three dimensional images by basically combining a series of planar x-ray images around an focus point, which Analoui does as well for a tooth. As such it is not persuasive that the technique of Analoui would have dissuaded one having ordinary skill in the art from looking to it for the teachings cited in the following action. The manner in which the root canal system images were taken in Analoui was not relied upon but what the images generated were of and how they were used. 
There is no requirement that Pinsky provide the motivation to combine the beneficial cited teaching of Analoui or Marras, but that such motivation would have been obvious to one having ordinary skill in the art when viewing the prior art cited.  Analoui and Marras each provide motivations for improving portions of various planning systems for dental root canal related treatments and as such those motivations and rationales would have been viewed by one having ordinary skill in the art at the time the invention was made in view of Pinsky for obvious improvements to Pinsky. A person having ordinary skill in the art is presumed to have knowledge of all of the relevant prior art in his field of endeavor, as if it were all hanging on his workshop walls. Filmon Process Corp. v. Spellright Corp., 274 F. 
Applicant has argued that no motivation to combine the cited teachings of Marras with the prior art of Pinsky/Analoui was provided but only “conclusory statements”, however this is not persuasive as the cited portions of Marras disclose the benefit of treatment planning and instrument selection and visualization which one having ordinary skill in the art would have been motivated to incorporate into Pinsky/Analoui as Pinsky is concerned with accuracy of dental surgery planning which requires the proper placement of surgical instruments and Marras was cited to page 499 column 1 line 29-page 500 column 1 line 7 which includes the benefits of observing anatomy of a root and with a root canal tool.
Applicant has argued that there is not requirement for flowcharts to support a best mode of the computer implemented functions however while a flowchart per se may not be “required” this does not remove the requirements of MPEP 2161.01(I) for determining whether there is adequate written description for a computer-implemented functional claim limitation including “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”. There is no explanation at all of the algorithms or steps/procedures for the computer software itself to perform any of the functions as maintained the following action. The cited portions of page 13 line 38-page 14 line 8 recite only intended functional results of software but not how the software performs the functions.
Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computer software for obtaining 2D superimposed views of instruments and canal shapes or canal cross-sections for treatment planning and instrument selection and designing a surgical template to guide endodontic instruments to localize the root canal” as in claim 53, “computer for gradient-based extraction of the root canal system out of the image data using grey values” and “computer software for obtaining 2D superimposed views of instruments and canal shapes or canal cross-sections for treatment planning and instrument selection and designing a surgical template to guide endodontic instruments to localize the root canal intra-operatively” in claim 70, and “a visual display unit for highlighting the root canal” in claim 71 and “the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53, 54, 58-65, 70, 71, and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
53 and further 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim limitation of “computer software for obtaining 2D superimposed views of instruments and canal shapes or canal cross-sections for treatment planning and instrument selection” of claim 53 and “designing a surgical template to guide endodontic instruments to localize the root canal” of claim 54 invokes 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph. However the written description fails to disclose the corresponding structure, material or acts for preforming the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification fails to recite any algorithm, formula, prose, or flow charts or any other description in sufficient detail as to how the software or computer would perform the functions of obtaining views of instruments to superimpose nor how the software would in any way perform the function of designing a surgical template. As would be recognized by those of ordinary skill in the art the term “computer software for obtaining 2D superimposed views” would require decision making steps, shaping, measuring, etc. to create such software which the specification fails to describe in anyway. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which computer or software structure or structures perform(s) the claimed function. 
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)
“a computer for gradient-based extraction of the root canal system out of the image data using grey values” and “computer software for obtaining 2D superimposed views of instruments and canal shapes or canal cross-sections for treatment planning and instrument selection” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to recite any algorithm, formula, prose, or flow charts or any other manner in sufficient detail as to how the software or computer would perform the functions of extract 3D representations, obtain 2D views of instruments to superimpose on canal shapes. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any claim depending upon a claim lacking in written description further lacks such description.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53, 54, 58-65, 70, 71, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The specification fails to disclose any particular algorithm, flowcharts, or any steps to achieve the claimed function of extracting a system recited in claim 53 or regarding claim 54 designing a surgical template are rendered indefinite. For the purposes of examination any prior art which displays 3d representations of root canals and results in a surgical template will be deemed to provide for the claim limitations. 
Regarding claims 70, 71, and 73, are interpreted under 112 (f) or 112(6) and as the specification fails to disclose any structure, software, algorithm, etc. to cause the computer to perform the function the claims are rendered indefinite. For the purposes of examination any prior art device which would 
Any claims depending upon an indefinite claim are themselves indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 53, 54, 58-65, 70 71, 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinsky et al. (“Periapical Surgery Using CAD/CAM Guidance: Preclinical Results” J of Endodontics, 33: 148-151, 2007) in view of Analoui (US 6,405,071 B1) and further in view of Marras et al. (“A virtual system for cavity preparation in endodontics”, J of Dental education, Volume 72, Number 4 pages 494-502, April 1st, 2008).
Pinsky discloses a computer based method for 3D digital endodontics (periapical surgery using CAD/CAM guidance), 3D imaging equipment (computed tomography and computer-aided design, abstract) being used to digitize an image of an infected tooth or teeth to thereby form image data including a portion of a root canal orifice (p. 149, second column, first partial paragraph, “The mandible, with stent in place, was then scanned using CBCT”, p. 150 first column first paragraph  “the coordinates of the center of the apex were obtained" the center of the apex of the root canal is an orifice of the root canal), the method including providing a user interface on a computer to extract a 3D representation of a root canal system from the image data (p. 149, second column, first partial paragraph, “Data acquisition was performed using software… and files were imported into an implant planning software") and to visualize the apex of the root canal and the mandibular structures of the patient on a visual display unit (Fig. 2), the 3D representation of the root canal system is expressed in a user specified coordinate system (see Fig. 2, the user can specify the coordinates, control the orientation of the image, and perform measurements at various locations), the user interface and computer designs a surgical template to guide endodontic instruments to localize the root canal intra-operatively based on the 3D representation of the apex of the root canal and the mandibular structures of the patient by designing the surgical template to extend onto gums and soft tissue or on occlusal surfaces of at least one of the infected teeth or neighboring teeth, the guide having introduced one or more features to guide drill instruments that provide a depth control at a level of the gums, or oblique or perpendicular to the axis of the infected tooth to form a lateral access hole through the bone surround it he root canal (p. 149, second column, first partial paragraph through the first full paragraph, “Virtual planning of the osteotomies (2 mm in diameter) was performed on all root tips by one examiner. The osteotomy was planned to end at the apex of each root...Once completed, virtual planning was transferred for CAD/CAM preparation of the surgical guide” figure 1 showing the computer designed surgical guide that 
including manufacturing the designed template by means of a computer driven system, the computer driven system being a milling machine (p. 149, right column, first full paragraph, “Drilling was performed through the stent...");
	 the location of the root canal apices is determined by extracting the apex of the root canal and the mandibular structures of the patient from the image data (see Fig. 2, p. 149, beginning in the left column, under the subheading “Preparation of Models” and continuing to the second column, “First, a set of periapical radiographs...was obtained using the parallel technique…Virtual planning of osteotomies (2mm in diameter) was performed on all root tips by one examiner”);
	the template (stent, Fig. 1) is adapted to extend out onto gums and soft tissue, see Figs. 1B and 1C, and compare with Fig. 1D. The dimensions of the stent are such that it is fully capable of extending onto the soft tissue of the patient);
	in the template one or more features to guide endodontic instruments used during a surgical intervention are introduced (buccal flanges that are drilled into the stent, see the caption for Fig. 1B, p. 149);
	the one or more features provide physical depth control to the endodontic instruments (the buccal flanges and stent surface form a physical stop to limit the insertion of the surgical drill, see Fig. 1C);
the features are located oblique to the axis of the infected tooth (see Fig. 2B, illustrating the path of the buccal flange);
the features are capable of guiding a dental bur or drill to make a lateral access hole through the bone surrounding the root of the infected tooth at the location of the root apex that could not be cleaned via a typical occlusal access route through the pulp chamber (p. 148, third paragraph, the 
Regarding claims 65 and 70, 71, and 73, the above-discussed method is implemented on a computer based system with a computer program product for execution on a computing system having a processor and memory (see p. 149, first partial paragraph, the use of implant software and virtual planning of osteotomies at the apical portion of a root canal requires use of a computer program on a computing system with a processor and memory), the computer based system which forms the gradient-based extraction of the apex of the root canal and the mandibular structures out of the image data using grey values and would through that visualization provide such views of root canals or lateral canals which are particular patient specific (radiographs, from which the model is constructed, see p. 149 under the heading “Preparation of Models,” can only produce grey values) with a visual display unit capable of being used as desired (Fig. 1 and 2 show the use of a visual display unit that displays whatever images a computer sends to the display including root canal systems in manner and lateral canals in the forms of lesions Discussion lines 7-9 disclosing the visualization of lesions which are extension form the root canal laterally and vertically).
Pinsky does not disclose the root canal system and root canal orifices being extracted and visualized but only a single orifice of the apex of the root canal and lesion extending from it, the location of the entire root canal orifices being determined, the extracting carried out by indicating points along the axis of the root canal in one or multiple slices of the image, the points are connected and make up a 3D line graph representative of the root canal orifice system of the tooth.
Regarding claim 59, although all of the anatomical points are expressed as coordinates in the user specified control system (display of the three-dimensional model requires that all points be 
Analoui teaches another computer based method for 3D digital endodontics (three dimensional imaging and analysis of a root canal), including the root canal system and root canal orifices being extracted and visualized (abstract), the location of the root canal orifices being determined (col. 6, lines 30-37), the extracting carried out by indicating points along the axis of the root canal in one or multiple slices of the image (edges that are identified with user input, see col. 7, lines 49-53), the points are automatically connected by a computer to make up a 3D line graph representative of the root canal system of the tooth (col. 7 line 49 through col. 8, line 4, fig. 5 elements 118-122, ).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Pinsky such that the root canal systems and root canal orifices are more clearly extracted and visualized, the location of the root canal orifices determined, the extracting carried out by indicating points along the axis of the root canal in one or multiple slices of the image, the points are connected and make up a 3D line graph representative of the root canal system of the tooth, as taught by Analoui, in order to provide greater visualization of the root canal, for more accurate surgical planning, and to allow accurate identification of the root canal, respectively and to more accurately locate a resorbing canal apex as taught by Analoui (column 18 lines 17-25).
Pinsky/Analoui disclose a method substantially as claimed including 2D views of canal shapes (Pinsky, Fig. 2), but do not disclose digital templates of a plurality of root canal instruments being provided, allowing 2D superimposed views of instruments and canal shapes or canal cross-sections for treatment planning and instrument selection.
However Marras teaches a virtual system for cavity preparation in endodontics including a method of simulating dental procedures (title and abstract), including digital templates(page 499 column 1 lines 2-12) of a plurality of root canal dental instruments being provided (Fig. 5 elements a-d 
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the method of Pinsky/Analoui to include digital templates of a plurality of root canal instruments being provided, allowing 2D superimposed views of instruments and canal shapes or canal cross-sections for treatment planning and instrument selection, as taught by the method of Marras, in order to provide the user with the capability to observe the anatomy of the root canal system and the root canal tool during a virtual planning of endodontic activity as taught by Marras (page 500 column 1 lines 4-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW P SAUNDERS/Examiner, Art Unit 3772                                                                                                                                                                                                        03/09/2021/EDWARD MORAN/Primary Examiner, Art Unit 3772